DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species 1 invention without traverse encompassing claims 1-20 in the reply filed on 08-02-2022 is acknowledged. 
No claims have been withdrawn. Election was made without traverse in the reply filed on 08-02-2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first dryer opening” in claim 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted by “wherein a first dryer opening in the at least two dryer opening facilitate inlet of air from rear end of dryer body and a second dryer opening in the at least two dryer openings facilitate outlet of the air”. Applicant is recommended to clarify to overcome this issue. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupling mechanism” in claim 2; “scenting mechanism” in claim 10; “moisture mechanism” in claim 11; and “color dispensing mechanism” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, claim 2 will be interpreted by  first and second protrusions are connected through a solid material attachment; claim 10 will be interpreted by “wherein the second attachment openings in the hollow attachment body facilitate dispensing of scent to the air”; claim 11 will be interpreted by “ wherein the second attachment opening in the hollow attachment body facilitate dispensing moisture to the air”; and claim 12 will be interpreted by “wherein the second attachment opening in the hollow attachment body facilitate dispensing of color to the air”. Applicant is recommended to clarify to overcome this issue. 
Applicant is recommended to clarify to overcome this issue. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 10-12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claims limitations are the “scenting mechanism” , “moisture dispensing mechanism”, and “color dispensing mechanism” recited in claims 10, 11, and 12  respectively, which lack sufficient structure, material, or acts for performing the claimed function. For examination purposes, the office interprets the claim 10-12 by the second attachment opening(s) in the hollow attachment body facilitate(s) dispensing of scent, moisture, and color to the air respectively.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-5 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 and 14, line 1-22, the term “the first protrusion is coupled to the second protrusion using at least one coupling mechanism” renders the claim indefinite because it unclear from the claim and the disclosed specification what type of coupling mechanism attaches the protrusions of the hairdryer attachment. It is also unclear if each protrusions is attached to the body using the same coupling mechanism or each protrusion has its own coupling mechanism attaches to the body of the hairdryer. From the drawings Figs. 1-6 and 13-18, it appears that the protrusions are attached through a solid material attachment of the body. For examination purposes, the claim is interpreted as requiring “wherein the first protrusion and the second protrusion are connected through a solid material attachment, wherein a first base protrusion end of the first protrusion is attached to a second bases protrusion end of the second protrusion forming channel interior space”. Applicant is recommended to clarify to overcome this issue.

Regarding claim 3 and 15, line 1-2, the term “the first protrusion is movably coupled to the second protrusion using the at least one coupling mechanism” renders the claim indefinite because it unclear from the claim and the disclosed specification what type of coupling mechanism attaches the protrusions of the hairdryer attachment. It is also unclear if each protrusions is attached to the body using the same coupling mechanism or each protrusion has its own coupling mechanism attaches to the body of the hairdryer. From the drawings Figs. 1-6 and 13-18, it appears that the protrusions are attached through a solid material attachment of the body. For examination purposes, the claim is interpreted as requiring “wherein the first protrusion and the second protrusion are connected through a solid material attachment, wherein each protrusion is associated with a channel interior space”. Applicant is recommended to clarify to overcome this issue.

Regarding claim 10-12, claim limitations “scenting mechanism”, “moisture mechanism”, and “color dispensing mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the disclosure is devoid of any structure that performs the scenting or the moistening claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For examination purposes, claim 10 will be interpreted by “wherein second attachment opening in the hollow attachment body facilitates dispensing of scent to the air”; claim 11 will be interpreted by “ wherein second attachment opening in the hollow attachment body facilitates dispensing moisture to the air”; and claim 12 will be interpreted by “wherein second attachment opening in the hollow attachment body facilitates dispensing color to the air”. Applicant is recommended to clarify to overcome this issue. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure lacks descriptions of the “scenting mechanism”, “moisture dispensing mechanism”, and the “color dispensing mechanism”, and do not describe the structure of the “scenting mechanism”, “moisture dispensing mechanism”, and the “color dispensing mechanism”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 20170245614 A1) in view of Jong (KR101155135B1)
Regarding claim 1, Porter discloses a hairdryer for managing a braid (abstract), the hairdryer comprising: a hairdryer housing (Fig. 1-3) comprising: 
a hollow dryer body (Fig. 2-3, inside body 31) and at least two dryer openings disposed on the hollow dryer body (annotated Fig. 3 below), wherein a first dryer opening in the at least two dryer openings facilitates inlet of air and a second dryer opening in the at least two dryer openings facilitates outlet of the air (para.16-17 and 20, the examiner notes that the air travels from the first dryer opening toward the opening 15 through the inner space of the hair dryer body),
an attachment (Fig. 1, 11) detachably coupled to the hairdryer housing (Fig. 3), wherein the attachment (11) comprising: a hollow attachment body (Fig. 1, 19) comprises at least two attachment openings (annotated Fig. 1 below), wherein a first attachment opening (annotated Fig. 1 below) in the at least two attachment openings is disposed of on a first attachment end (annotated Fig. 1 below) of the hollow attachment body juxtaposed to the second dryer opening (annotated Fig. 1 below and Fig. 3) and a second attachment opening (annotated Fig. 1,16) in the at least two attachment openings is disposed of on a second attachment end of the hollow attachment body (Fig. 1 and 3), wherein the first attachment opening is fluidly coupled with the second dryer opening (Fig. 3, para.16-17 and 20), wherein the first attachment opening (annotated Fig. 1 below) facilitates receiving of the air in the hollow attachment body from the second dryer opening (annotated Fig. 3, Para. 16-17 and 20) and the second attachment opening (annotated Fig. 3, openings 16) facilitates discharging of the air from the hollow attachment body (para. 17); at least two protrusions (Fig. 3, 15) disposed on the second attachment end proximal to the second attachment opening (annotated Fig. 1 below), wherein a first protrusion is disposed of adjacent to a second protrusion (Fig. 2, 15) forming a channel interior space (channel space between protrusions 15), wherein the channel interior space is configured for receiving a braid (para. 17); and 
an electrical power source (Fig. 3 and para. 20) electrically coupled with the primary heating element, the secondary heating element, and the fan mechanism, wherein the electrical power source is configured for powering the primary heating element, the secondary heating element, and the fan mechanism (Fig. 3,The examiner notes that the power source is capable to turn on and power the hair dryer and its components). 
 
    PNG
    media_image1.png
    366
    548
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    403
    655
    media_image2.png
    Greyscale

Porter does not explicitly disclose a primary heating element disposed of in the hollow dryer body, wherein the primary heating element is configured for heating the air; and a fan mechanism disposed of in the hollow dryer body, wherein the fan mechanism is configured for generating a flow of the air from the first dryer opening to the second dryer opening; a secondary heating element disposed of on the at least two protrusions, wherein the secondary heating element is configured for heating. 
Jong teaches a hair dryer (10) (abstract) comprising a primary heating element (Fig. 1, 25) disposed of in the hollow dryer body (Fig. 1), wherein the primary heating element (25) is configured for heating the air (abstract); and a fan mechanism (21) disposed of in the hollow dryer body (Fig. 1), wherein the fan mechanism (21) is configured for generating a flow of the air (Fig. 1 and abstract); a secondary heating element (Fig. 1, LED unit 52) disposed inside cover 32 (Fig.2) ) emitting near infrared rays, wherein the secondary heating element (LED unit 52) is configured for heating. Thus, would minimize the drying time of the hair, and has the effect of improving the health of the hair or scalp by radiating light or infrared rays of the wavelength of interest to the scalp or hair during the hair drying process (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair dryer device of Porter with the fan mechanism, heating system and LED unit emitting infrared light as taught by Jong to minimize the drying time of the hair, and has the effect of improving the health of the hair or scalp by radiating light or infrared rays of the wavelength of interest to the scalp or hair during the hair drying process.
Regarding claim 2, Porter and Jong disclose the claimed invention of claim 1. Porter further discloses the first protrusion and the second protrusion (Fig. 2, protrusions 15) are connected through a solid attachment (Fig. 2, 14), wherein a first base protrusion end of the first protrusion is attached to a second bases protrusion end of the second protrusion forming channel interior space (Fig. 2, channel is the space between the protrusions 15). 
Regarding claim 3,Porter and Jong disclose the claimed invention of claim 2. Porter further discloses wherein the first protrusion and the second protrusion (Fig. 1-2, 15) are connected through a solid material attachment (Fig. 2, 14), wherein each protrusion (15) is associated with a channel interior space (Fig. 1, space inside protrusion 15).
Regarding claim 4,Porter and Jong disclose the claimed invention of claim 2. Porter further discloses wherein at least one of the first protrusion and the second protrusion (Fig. 2, protrusions 15) comprises at least one groove (groove inside hollow protrusion 15) disposed on an interior protrusion surface of at least one of the first protrusion and the second protrusion (Fig.1-2).
Regarding claim 6,Porter and Jong disclose the claimed invention of claim 1. Porter further discloses the second attachment opening (Fig. 1, openings 16) is characterized by a cross-sectional area (Fig. 1), wherein the cross-sectional area facilitates modulation of a velocity associated with the air (the examiner notes that the opening 16 is capable to facilitate modulation of a velocity associated with the air).  
Regarding claim 7,Porter and Jong disclose the claimed invention of claim 1. Porter further discloses the hollow attachment body (Fig. 1,11) is characterized by an attachment volume and an attachment surface area, wherein the attachment volume and the attachment surface area facilitates modulation of a temperature associated with the air (The examiner notes that the attachment body 11 of the hairdryer has a volume and surface area that is capable to facilitate modulation of temperature associated with hair).
Regarding claims 5 & 17, Porter and Jong disclose the claimed invention of claim 4 and 13 respectively. Jong further teaches the secondary heating element (LED unit 52) is disposed of on the interior protrusion surface of at least one of the first protrusion and the second protrusion (the examiner note that the LED unit is capable to be positioned on the interior protrusions 15 of Porter).  
Regarding claims 8 & 19, Porter and Jong disclose the claimed invention of claim 1 and 13 respectively. Jong further discloses the secondary heating element (LED unit 52) comprises an infrared LED (abstract), wherein the infrared LED is configured for emitting infrared light rays (abstract), wherein the infrared light rays facilitates heating of the braid received in the channel interior space (The examiner notes that the infrared light is capable to facilitate heating of the user’s hair).  
Regarding claim 9 & 20, Porter and Jong disclose the claimed invention of claim 1 and 13 respectively, except  the secondary heating element comprises a laser diode, wherein the laser diode is configured for emitting a laser beam, wherein the laser beam facilitates heating of the braid received in the channel interior space.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to substitute the LED unit with laser diode and positioned inside the protrusions 15 of Porter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this instance, it would provide the user with additional options to choose from for the second heating element that best the user’s needs and preference. 
Regarding claim 10, Porter and Jong disclose the claimed invention of claim 1. Porter further discloses wherein the second attachment openings (Fig. 1, 16) in the hollow attachment body (11) facilitates dispensing of scent to the air (the examiner notes that the device is capable to dispense scent to the air through the opening 15).
Regarding claim 11, Porter and Jong disclose the claimed invention of claim 1. Porter further discloses wherein the second attachment openings (Fig. 1, 16) in the hollow attachment body (11) facilitates dispensing moisture to the air (the examiner notes that the device is capable to dispense moisture the air through the opening 16).
Regarding claim 12, Porter and Jong disclose the claimed invention of claim 1. Porter further discloses wherein the second attachment openings (Fig. 2, 16) in the hollow attachment body (11) facilitates dispensing color to the air (the examiner notes that the device is capable to dispense color to the air through the opening 15).
Regarding claim 13, Porter discloses a hairdryer for managing a braid (abstract), the hairdryer (Fig. 1-3) comprising: 
a hairdryer housing comprising: a hollow dryer body (Fig. 2-3, inside body 31) and at least two dryer openings disposed on the hollow dryer body (annotated Fig. 3 above), wherein a first dryer opening (annotated Fig. 3 above) in the at least two dryer openings facilitates inlet of air and a second dryer opening in the at least two dryer openings facilitates outlet of the air (Para. 16-17 and 20, the examiner notes that the air travels from the first dryer opening toward the second dryer opening to the holes 15); 
an attachment (Fig.1, 11) detachably coupled to the hairdryer housing (Fig. 3), wherein the attachment (11) comprising: 
a hollow attachment body (Fig. 1, inside of attachment 11) comprises at least two attachment openings (annotated Fig. 1 above), wherein a first attachment opening (annotated Fig. 1 above) in the at least two attachment openings is disposed of on a first attachment end (annotated Fig. 1 above) of the hollow attachment body juxtaposed to the second dryer opening (annotated Fig. 1 below and Fig. 3) and a second attachment opening (annotated Fig. 1,16) in the at least two attachment openings is disposed of on a second attachment end of the hollow attachment body (Fig.1), wherein the first attachment opening (annotated Fig. 1 above) is fluidly coupled with the second dryer opening (annotated Fig. 3 and para. 20), wherein the first attachment opening (annotated Fig.1) facilitates receiving of the air in the hollow attachment body from the second dryer opening (Fig.3 and para. 20) and the second attachment opening (annotated Fig. 1) facilitates discharging of the air from the hollow attachment body (para. 20), wherein the second attachment opening (annotated Fig. 1 above) is characterized by a cross-sectional area, wherein the cross-sectional area facilitates modulation of a velocity associated with the air (the examiner notes that the second attachment opening has a cross-sectional area and it is capable to facilitate modulation of velocity associated with the air) ; 
at least two protrusions (Fig. 1, 15) disposed on the second attachment end proximal to the second attachment opening (Fig.1), wherein a first protrusion (15) is disposed of adjacent to a second protrusion (Fig.1) forming a channel interior space (Fig.1, space between protrusions 15), wherein the channel interior space (Fig.1, space between protrusions 15) is configured for receiving a braid (para. 20); and 
an electrical power source (Fig. 3 and para. 20) electrically coupled with the primary heating element, the secondary heating element, and the fan mechanism, wherein the electrical power source is configured for powering the primary heating element, the secondary heating element, and the fan mechanism (Fig. 3,The examiner notes that the power source is capable to turn on and power the hair dryer and its components). 
Porter does not explicitly disclose a primary heating element disposed of in the hollow dryer body, wherein the primary heating element is configured for heating the air; and a fan mechanism disposed of in the hollow dryer body, wherein the fan mechanism is configured for generating a flow of the air from the first dryer opening to the second dryer opening; a secondary heating element disposed of on the at least two protrusions, wherein the secondary heating element is configured for heating the braid received in the channel interior space.
Jong teaches a hair dryer (10) (abstract) comprising a primary heating element (Fig. 1, 25) disposed of in the hollow dryer body (Fig. 1), wherein the primary heating element (25) is configured for heating the air (abstract); and a fan mechanism (21) disposed of in the hollow dryer body (Fig. 1), wherein the fan mechanism (21) is configured for generating a flow of the air (Fig. 1 and abstract); a secondary heating element (Fig. 1, LED unit 52) disposed inside cover 32 (Fig.2) ) emitting near infrared rays, wherein the secondary heating element (LED unit 52) is configured for heating. Thus, would minimize the drying time of the hair, and has the effect of improving the health of the hair or scalp by radiating light or infrared rays of the wavelength of interest to the scalp or hair during the hair drying process (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hair dryer device of Porter with the fan mechanism, heating system and LED unit emitting infrared light as taught by Jong to minimize the drying time of the hair, and has the effect of improving the health of the hair or scalp by radiating light or infrared rays of the wavelength of interest to the scalp or hair during the hair drying process.
Regarding claim 14, Porter and Jong disclose the claimed invention of claim 13. Porter further discloses the first protrusion and the second protrusion (Fig. 2, protrusions 15) are connected through a solid attachment (Fig. 2, 14), wherein a first base protrusion end of the first protrusion (Fig. 1, base end of protrusion 15 near 14) is attached to a second bases protrusion end of the second protrusion (Fig. 1, base end of protrusion 15 near 14) forming channel interior space (Fig. 1).
Regarding claim 15, Porter and Jong disclose the claimed invention of claim 14. Porter further discloses wherein the first protrusion and the second protrusion (Fig. 1-2, 15) are connected through a solid material attachment (Fig. 2, 14), wherein each protrusion (15) is associated with a channel interior space (Fig. 1, space inside protrusion 15).
Regarding claim 16, Porter and Jong disclose the claimed invention of claim 14. Porter further discloses wherein at least one of the first protrusion and the second protrusion (Fig. 1, 15) comprises at least one groove (Fig. 1, groove inside hollow protrusion 15) disposed on an interior protrusion surface of at least one of the first protrusion and the second protrusion (Fig. 1) .  
Regarding claim 18, Porter and Jong disclose the claimed invention of claim 13. Porter further discloses wherein the hollow attachment body (Fig.1, 11) is characterized by an attachment volume and an attachment surface area (the examiner notes that the device has a volume and surface associated with it), wherein the attachment volume and the attachment surface area facilitates modulation of a temperature associated with the air (the examiner notes that the volume and surface of the hollow attachment body 11 is capable to facilitate modulation of temperature associated with the air).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772